Citation Nr: 0410161	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.  

2.  Entitlement to service connection for right ear hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army from 
April 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO), that 
denied, in pertinent part, entitlement to service connection for 
residuals of pneumonia, right ear hearing loss, and tinnitus. 


REMAND

In the judgment of the Board additional development is needed.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, the veteran has described being hospitalized for an upper 
respiratory condition during basic training, while stationed at 
Ft. Campbell, Kentucky, apparently either in April or May 1968.  
The RO has previously requested service medical records from the 
National Personnel Records Center (NPRC), and in March 2003, the 
NPRC replied that it had found no "treatment records" from Fort 
Campbell Hospital from May to July 1968.  However, the NPRC also 
noted that if "clinical records" were being sought, the request 
for records should be resubmitted under a different code.  In view 
of the NPRC's reference to an alternate method for obtaining 
service "clinical records," as opposed to "treatment records," the 
RO should resubmit its request for such records with specific 
reference to the code suggested by the NPRC.  

Second, according to an August 2002 informal conference report, 
the veteran has been treated privately since service for 
respiratory problems.  On remand, the RO should request adequate 
identification (names of doctors/providers, addresses of 
doctors/providers, dates of treatment) from the veteran regarding 
these records and should then seek to obtain such records.  The 
veteran is reminded that the "duty to assist" the veteran in 
developing a claim is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, recons. denied, 1 Vet. App. 406 (1991) (per 
curiam).  If the veteran has relevant evidence or is requested to 
provide additional information, he must do so.

Third, the veteran underwent a VA examination in March 2001.  The 
examiner concluded that the veteran's hearing loss and tinnitus 
were consistent with aging and noise and that they were most 
likely not secondary to military service.  In the August 2002 
informal conference report, it was noted that the veteran was 
exposed to "a great deal of noise in service while working as a 
diesel mechanic on a daily basis."  In addition, the veteran's 
separation examination report, as compared to his induction 
physical examination, shows worsening of right ear hearing levels, 
albeit not to the extent cognizable as a hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385 (2003).  On remand, the RO 
should schedule the veteran for an examination to include a 
discussion of (1) the significance, if any, of right ear hearing 
level changes shown in service; and (2) the relationship, if any, 
of the noise exposure described by the veteran to any current 
right ear hearing loss or tinnitus.  

The Board notes that the veteran also underwent VA examination in 
March 2001 regarding his claimed pneumonia.  The examining doctor 
stated that the veteran had a fairly recent diagnosis of asthma.  
He stated that he would "not conclude that the [veteran's] history 
of pneumonia is responsible for his later development of asthma."  
He also stated that any changes in pulmonary function testing are 
likely due to the asthma than to the remote history of pneumonia.  
However, the examining doctor also indicated that he believed the 
service medical records were incomplete.  Under the circumstances, 
the Board will not direct the RO to schedule the veteran for a 
respiratory examination.  However, if additional service medical 
records are located and such records discuss the reported 
pneumonia from the veteran's basic training at Fort Campbell, then 
the RO should schedule the veteran for a respiratory examination 
or opinion that discusses any such additional service medical 
records and their relationship, if any, to current respiratory 
problems.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should seek to obtain any missing service medical 
records, including "clinical records," from the veteran's basic 
training at Fort Campbell, Kentucky, using the code suggested by 
the NPRC in the prior reply to the request for medical records.  
The record should reflect the status of such requested records 
(i.e., destroyed, unavailable, etc.).  

2.  The RO should request that the veteran provide sufficient 
identifying information (names, addresses, and dates of treatment) 
of all VA and non-VA medical providers who have specifically 
treated him for respiratory symptoms, including asthma, since 
separation from service in 1971.  Upon obtaining sufficient 
identifying information and authorizations, the RO should obtain 
any identified, relevant records.  

3.  The RO should schedule the veteran for a VA audiology 
examination.  The claims folder must be made available to the 
examiner before the examination, and the examiner must state if 
the claims folder was reviewed.  The examiner should discuss (1) 
the significance, if any, of right ear hearing level changes shown 
in service; and (2) the relationship, if any, of the noise 
exposure described by the veteran to any current hearing loss or 
tinnitus of the right ear.  

4.  If and only if additional service medical records discussing 
treatment for pneumonia or respiratory conditions in service are 
obtained, the RO should also schedule the veteran for a VA 
examination regarding his claimed respiratory condition.  At such 
time, any indicated tests or studies should be accomplished.  The 
claims folder must be made available to the examiner before the 
examination, and the examiner must state if the claims folder was 
reviewed.  The examiner should discuss the relationship, if any, 
of any current respiratory condition to any incident of service.  

5.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claims for service 
connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  If the 
claims are denied, the veteran and his representative should be 
provided with a supplemental statement of the case and an 
opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO is 
required to comply with all terms of a remand order from the 
Board. Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



